USCA11 Case: 22-11898     Date Filed: 11/09/2022   Page: 1 of 10




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-11898
                   Non-Argument Calendar
                   ____________________

MARSHALL DEWAYNE WILLIAMS,
                                           Petitioner-Appellant,
versus
FCC COLEMAN WARDEN,


                                          Respondent-Appellee.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 5:19-cv-00330-MSS-PRL
                   ____________________
USCA11 Case: 22-11898       Date Filed: 11/09/2022   Page: 2 of 10




2                     Opinion of the Court                22-11898


Before ROSENBAUM, JILL PRYOR, and HULL, Circuit Judges.
PER CURIAM:
       Marshall DeWayne Williams, a federal prisoner proceeding
pro se, appeals the denial of his second Rule 60(b) motion,
requesting relief from the dismissal of his 28 U.S.C. § 2241 habeas
corpus petition. On appeal, Williams argues the district court
abused its discretion in denying his Rule 60(b) motion. This is
Williams’s third appeal before this Court in his same § 2241
proceedings. After review and careful consideration, we now
affirm the district court’s denial of Williams’s second Rule 60(b)
motion.
                     I.     BACKGROUND
      In order to analyze the issues, we briefly summarize the
relevant procedural history both before the Fifth Circuit Court of
Appeals several times and now thrice before this Court.
       Williams was tried, convicted, and sentenced to 99 years’
imprisonment in the Northern District of Texas. United States v.
Williams, 775 F.2d 1295, 1296–97 (5th Cir. 1985); United States v.
Williams, 819 F.2d 605, 607 (5th Cir. 1987). Williams filed a 28
U.S.C. § 2255 motion to vacate, which was denied by the district
court and affirmed by the Fifth Circuit. Williams, 819 F.2d at 607–
09.
USCA11 Case: 22-11898       Date Filed: 11/09/2022    Page: 3 of 10




22-11898               Opinion of the Court                       3

       Later, Williams was transferred to a federal prison in
Florida. In 2019, Williams filed a § 2241 habeas corpus petition,
asserting that his 99-year sentence violated due process.
       Now, we turn to the facts relevant to Williams’s claims in
his § 2241 habeas petition and then his instant Rule 60(b) motion.
A.    Original Criminal and Habeas Proceedings
       In 1984, Williams was convicted under 18 U.S.C. § 844(i) of
maliciously destroying a coin-operated newspaper dispenser with
a pipe bomb, resulting in the death of his stepfather. Williams, 775
F.2d at 1296–97. Originally, Williams was sentenced to life
imprisonment. Id. On direct appeal, the Fifth Circuit vacated his
sentence because the district court was not authorized to impose a
life sentence without a jury recommendation. See id. at 1299.
Williams was resentenced to 99 years’ imprisonment. Williams,
819 F.2d at 607.
        Williams later filed a 28 U.S.C. § 2255 motion to vacate,
contending that: (1) the district court erred by not holding a
competency hearing, and (2) he was in fact incompetent during the
trial. Id. The district court denied Williams’s § 2255 motion, and
the Fifth Circuit affirmed in 1987. Id. at 607–09.
B.    Rule 35(a) Motion
      In 2003, Williams filed a motion under Federal Rule of
Criminal Procedure 35(a) to correct an illegal sentence. United
States v. Williams, 110 F. App’x 400, 402 (5th Cir. 2004)
(unpublished). The district court denied Williams’s motion. Id. In
USCA11 Case: 22-11898        Date Filed: 11/09/2022     Page: 4 of 10




4                      Opinion of the Court                 22-11898

affirming the denial of that motion, the Fifth Circuit rejected
Williams’s argument that his 99-year sentence was void as the
functional equivalent of a life sentence. See id. at 403–04. The Fifth
Circuit observed that Williams, who was convicted before parole
was abolished, would be presumptively eligible for parole after
serving 30 years of his sentence and would not necessarily spend
the rest of his life in prison. See id.
C.     Underlying 28 U.S.C. § 2241 Proceedings
       In July 2019, Williams, who then was housed at a federal
prison in Florida, filed his underlying pro se § 2241 petition in the
Middle District of Florida. His § 2241 petition challenged his
99-year sentence, asserting it violated due process because (1) this
sentence was the functional equivalent of a life sentence, and
(2) federal law at the time of his 1984 conviction required a jury
recommendation to impose a life sentence.
      In September 2019, the district court dismissed Williams’s
§ 2241 petition for lack of jurisdiction. The court found that,
pursuant to McCarthan v. Director of Goodwill Industries-
Suncoast, 851 F.3d 1076 (11th Cir. 2017) (en banc), § 2241 was
unavailable to challenge the validity of a federal sentence, “except
on very narrow grounds not present in [Williams’s] case.”
       In February 2020, this Court affirmed the dismissal of
Williams’s § 2241 petition, concluding that: (1) Williams was
challenging the validity of his sentence; (2) he could have brought
this type of claim in a § 2255 motion; and (3) therefore, under
USCA11 Case: 22-11898        Date Filed: 11/09/2022      Page: 5 of 10




22-11898                Opinion of the Court                         5

McCarthan, he could not use the § 2255(e) savings clause to bring
this claim under § 2241. Williams v. Warden, FCC Coleman, 803
F. App’x 324, 327 (11th Cir. 2020) (unpublished).
D.     Motion to Reopen § 2241 Petition, Construed as First Rule
       60(b) Motion
        In July 2020, Williams filed a motion to reopen his same
§ 2241 proceedings. He asserted that (1) the district court
erroneously dismissed his § 2241 petition for lack of jurisdiction
when it applied McCarthan, and (2) he could challenge the validity
of his sentence under § 2241.
       The district court determined that it did not have
jurisdiction over Williams’s Rule 60(b) motion. The district court
also found that, even if it had jurisdiction, Williams had not
provided a basis for the court to reconsider its previous order
because his arguments were not based on a change in the law, new
evidence, or the need to correct clear error or manifest injustice.
       In May 2021, this Court affirmed, construing Williams’s
motion to reopen as a Rule 60(b) motion. Williams v. Warden, 858
F. App’x 328, 329 & n.1 (11th Cir. 2021) (unpublished). This Court
held that, while the district court erred in concluding that it did not
have jurisdiction to rule on and deny the motion, its alternative
ruling on the merits was correct. Id. at 330. This Court concluded
that: (1) Williams was making the same argument about
McCarthan that was rejected in his earlier appeal, and (2) he could
USCA11 Case: 22-11898        Date Filed: 11/09/2022     Page: 6 of 10




6                      Opinion of the Court                 22-11898

not raise a new argument challenging the execution of his sentence
in the Rule 60(b) context. Id.
E.    Second Rule 60(b) Motion Now at Issue
      In October 2021, Williams filed the instant Rule 60(b)
motion, contending that there was a defect in the integrity of his
§ 2241 proceedings. Specifically, he argued that our Circuit’s
caselaw interpreting the § 2255(e) savings clause prevents a federal
prisoner from filing a § 2241 petition to challenge a void federal
sentence.
      In May 2022, the district court denied Williams’s instant
Rule 60(b) motion, finding that the court’s adherence to
McCarthan did not create a defect in the integrity of the § 2254
proceedings and did not qualify as an extraordinary circumstance
necessary to grant a Rule 60(b) motion. Williams timely appealed.
                 II.    STANDARD OF REVIEW
       We review a district court’s denial of a Rule 60(b) motion
for an abuse of discretion. Lugo v. Sec’y, Fla. Dep’t of Corr., 750
F.3d 1198, 1207 (11th Cir. 2014). A district court abuses its
discretion if it applies an incorrect legal standard, follows improper
procedures when making its determinations, or makes clearly
erroneous findings of fact. Id.
USCA11 Case: 22-11898          Date Filed: 11/09/2022    Page: 7 of 10




22-11898                Opinion of the Court                          7

                        III.    DISCUSSION
A.     General Principles
      Rule 60(b) provides relief from a judgment that is void or for
“any other reason that justifies relief.” Fed. R. Civ. P. 60(b)(4), (6).
A prisoner may challenge a “defect in the integrity of the federal
habeas proceedings” in a Rule 60(b) motion. Howell v. Sec’y, Fla.
Dep’t of Corr., 730 F.3d 1257, 1260 (11th Cir. 2013) (quotation
marks omitted).
      Rule 60(b)(6) requires a showing of “extraordinary
circumstances,” which “will rarely occur in the habeas context.”
Gonzalez v. Crosby, 545 U.S. 524, 535 (2005). The Supreme Court
has noted that a district court’s correct interpretation of
then-binding circuit precedent was not an extraordinary
circumstance. See id. at 536.
       Federal prisoners may collaterally attack their federal
sentences by filing a motion to vacate in the time and manner
prescribed in 28 U.S.C. § 2255. In addition, the savings clause of
§ 2255(e) allows a federal prisoner to raise a collateral challenge to
his sentence by filing a § 2241 petition under certain, very limited
circumstances. McCarthan, 851 F.3d at 1092–93. The savings
clause of § 2255(c) provides:
       An application for a writ of habeas corpus in behalf of
       a prisoner who is authorized to apply for relief by
       motion pursuant to this section, shall not be
       entertained if it appears that the applicant has failed
       to apply for relief, by motion, to the court which
USCA11 Case: 22-11898       Date Filed: 11/09/2022     Page: 8 of 10




8                      Opinion of the Court                22-11898

      sentenced him, or that such court has denied him
      relief, unless it also appears that the remedy by
      motion is inadequate or ineffective to test the legality
      of his detention.
28 U.S.C. § 2255(e) (emphasis added).
       In McCarthan, this Court held that, to determine whether a
prisoner satisfies the savings clause and qualifies to proceed under
§ 2241, the question is “whether the prisoner would have been
permitted to bring [his] claim in a motion to vacate.” 851 F.3d at
1086–87. If a prisoner could bring his claim in a motion to vacate,
the prisoner had a “meaningful opportunity to test his claim” and
cannot proceed under § 2241. See id. at 1087.
B.    Analysis
       Here, the district court did not abuse its discretion in
denying Williams’s Rule 60(b) motion. In his Rule 60(b) motion,
Williams attempted to frame his argument as attacking the
integrity of the § 2241 habeas proceedings. However, Williams
essentially reargued that: (1) his 99-year sentence is illegal, and
(2) the district court erred by applying the standard for when a
petitioner may seek relief under § 2241 established by this Court en
banc in McCarthan. These are the same arguments the district
court previously rejected and that this Court rejected in Williams’s
prior appeals. See Williams, 803 F. App’x at 327; Williams, 858 F.
App’x at 330.
      In any event, a district court’s application of binding
precedent does not constitute a defect in the habeas proceedings or
USCA11 Case: 22-11898       Date Filed: 11/09/2022     Page: 9 of 10




22-11898               Opinion of the Court                        9

an extraordinary circumstance warranting Rule 60(b) relief. See
Gonzalez, 545 U.S. at 536. Williams therefore did not provide any
“extraordinary” reason for the district court to reconsider its order
denying his § 2241 petition. See id. at 535; Fed. R. Civ. P. 60(b).
       Furthermore, we reject Williams’s argument that there are
no avenues to challenge a void federal sentence. A direct appeal
was available when Williams was resentenced to 99 years’
imprisonment, but Williams did not file one. See Williams, 110 F.
App’x at 402. In addition, a § 2255 motion to vacate was available
to collaterally attack a federal sentence, and Williams previously
filed a § 2255 motion in Texas without contesting his 99-year
sentence. See Williams, 819 F.2d at 607–09. Even without
McCarthan, Williams has not shown a § 2255 motion was
inadequate or ineffective to test the legality of his sentence.
                      IV.    CONCLUSION
      For the reasons above, we affirm the district court’s denial
of Williams’s Rule 60(b) motion.
      AFFIRMED.
USCA11 Case: 22-11898       Date Filed: 11/09/2022    Page: 10 of 10




1                   ROSENBAUM, J., Concurring              22-11898

ROSENBAUM, Circuit Judge, Concurring:
       I concur in the judgment and agree we are bound by McCar-
than v. Director of Goodwill Industries-Suncoast, 851 F.3d 1076
(11th Cir. 2017) (en banc). For the reasons I explained in my dissent
in McCarthan, I continue to think McCarthan is incorrect.